854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert THACKER, Plaintiff-Appellant,v.D.M. SOUTHER, Michael E. Bumgarner, Defendants-Appellees.Robert THACKER, Plaintiff-Appellant,v.Michael E. BUMGARNER, Defendant-Appellee.
No. 88-6580.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1988.Decided July 25, 1988.

Robert Thacker, appellant pro se.
Lacy H. Thornburg, LaVee Hamer Jackson, Office of Attorney General of North Carolina, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the records and the district court's opinions accepting the recommendations of the magistrate discloses that these two appeals from the orders refusing relief under 42 U.S.C. Sec. 1983 are without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgments below on the reasoning of the district court.  Thacker v. Souther, C/A No. 87-272-C-R (M.D.N.C. Feb. 26, 1988);  Thacker v. Bumgarner, C/A No. 87-273-C-R (M.D.N.C. Feb. 26, 1988).


2
AFFIRMED.